Citation Nr: 1202297	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  05-25 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent for avascular necrosis of the left hip.  

3.  Entitlement to an initial rating in excess of 10 percent for avascular necrosis of the right hip.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to May 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 and August 2010 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

On his August 2005 VA Form 9, the Veteran requested a personal hearing before a Veterans Law Judge seated at the RO.  In a September 2008 written statement, however, the Veteran withdrew his hearing request.  

The issue of entitlement to an increased rating for PTSD was previously remanded by the Board in February 2009 and again in July 2010 for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to increased initial ratings for avascular necrosis of the bilateral hips are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD results in social isolation, a depressed mode, and heightened anger and irritability.  





CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In March 2004, March 2006, August 2006, May 2008, March 2009, and July 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the March 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the May 2005 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the initial rating issue, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations on several occasions, most recently in April 2009.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks an initial disability rating in excess of 50 percent for his service-connected PTSD.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran's PTSD is rated under Diagnostic Code 9411, and utilizes the General Rating Formula for Mental Disorders.  Under this formula, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A VA psychiatric examination was afforded the Veteran in April 2007.  His reported symptoms included a depressed mood, night sweats, poor sleep, nightmares, and suicidal thoughts.  He reported a hospitalization in 2003 for alcohol abuse, but did not report any hospitalization for other psychiatric symptoms.  He was currently receiving outpatient treatment for his PTSD and alcoholism.  Since January 2004, he had abstained from alcohol use.  He was divorced, but did have contact with his child.  He was employed fulltime.  Some social activities, including attending movies and sporting events, were noted.  He stated that in 2003, he was charged with assault after he drove his car while intoxicated and injured a pedestrian.  On objective examination, the Veteran was neatly dressed and groom, and fully oriented to his surroundings.  He did not display any delusions, hallucinations, or other thought processes impairment.  He was able to converse in a normal fashion.  His behavior with the examiner was appropriate.  He reported suicidal thoughts, but no plans.  No obsessive or ritualistic behavior was noted.  His memory and intellect were both grossly intact.  A history of panic attacks was reported.  His mood was anxious and depressed.  His impulse control was within normal limits.  Diagnoses of depression and PTSD were confirmed.  A Global Assessment of Functioning (GAF) score of 55 was given.  The Global Assessment of Functioning is a scale reflecting the subject's psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).  The Veteran was found to be mentally competent to handle his financial benefits.  

The Veteran was next afforded a VA psychiatric examination in April 2009.  The Veteran's claims file was reviewed in conjunction with his examination.  He reported both private and VA outpatient treatment for his PTSD since his last examination, but denied any inpatient care for this disorder.  He was also taking medication.  Current symptoms included a depressed mood, nightmares, poor sleep, avoidance of things which reminded him of his stressors, anxiety, social isolation, poor concentration, and heightened irritability.  He maintained contact with his teenage son but denied any other close romantic relationships.  He did have a few friends, however.  He continued to maintain sobriety regarding alcohol use.  He denied any legal difficulties since the 2003 drunk driving incident.  He was currently employed.  On objective evaluation, the Veteran was alert and fully oriented, with a normal appearance and hygiene.  He displayed no evidence of hallucinations, delusions, or a thought disorder.  He made eye contact with the examiner, exhibited normal behavior, and conversed in a regular fashion.  No memory loss was noted.  His concentration seemed to be impaired, but no obsessive, compulsive, or ritualistic behavior was noted.  His mood was depressed.  He denied any recent episodes of impaired impulse control.  The Veteran was given diagnoses of PTSD and alcohol dependence, in full remission.  A GAF score of 55 was assigned.  The Veteran was considered to be competent.  

During the course of this appeal, the Veteran has also received VA outpatient treatment, as well as treatment from the local Vet Center.  According to an April 2004 intake examination, he was clean, neat in appearance, and fully-oriented.  His intelligence was above average, but his mood was anxious and his speech was slightly retarded.  His judgment was fair, his memory was impaired, and he was agitated and restless.  No delusions, hallucinations, or thought disorders were present.  Homicidal and suicidal thoughts, but no plans, were reported.  A history of alcoholism, currently in remission, was noted.  The Veteran was currently employed, but was divorced from his first wife.  He also had a child from another relationship.  He was currently involved in a romantic relationship, but stated he had few friends or social outlets.  Some minor legal issues were also noted.  The impression was of depression and PTSD.  A GAF score of 47 was noted.  A GAF score of 50-41 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  

Additional VA outpatient treatment records confirm a depressed mood, poor sleep, social isolation, lack of motivation, and a history of alcohol abuse.  He has, however, been fully alert and oriented on objective examination, with normal concentration, judgment, and insight.  He has not exhibited delusions, hallucinations, or other thought disorders.  His diagnoses have included depression, PTSD, and alcohol abuse.  Clinical notations made in November 2004, April 2005, January 2006, and June 2006 all noted a GAF score of 60.  

The Veteran has also sought private medical treatment during the pendency of this appeal.  Private records have been received from the Austin Regional Medical Center, the Summer Sky Treatment Center, Dale W. Williams, Ph.D., and other private medical care providers.  His reported symptoms have mirrored those noted above, and have included a depressed mood, alcohol abuse, social isolation, poor sleep, and hopelessness.  He has been diagnosed as having alcohol addiction, PTSD, anxiety, dysthymic disorder, and major depression.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 50 percent for the Veteran's PTSD.  The evidence of record, including the April 2007 and April 2009 examination reports, does not indicate a higher rating of 70 percent is warranted for this disability.  According to these reports, although the Veteran has reported both homicidal and suicidal thoughts, he has denied any such plans.  He has also denied obsessional rituals which interfere with routine activities.  His speech is also not intermittently illogical, obscure, or irrelevant; at all times of record, he has been able to converse with others in a clear, coherent manner.  Though he has exhibited a depressed mood, he did not exhibit near-continuous panic or depression affecting his ability to function independently, appropriately and effectively, as all examiners of record have found him able to maintain his personal hygiene, finances, and household without assistance.  He also had not displayed impaired impulse control, such as unprovoked irritability with periods of violence, and he has denied any legal difficulties subsequent to his 2003 drunk driving incident.  VA examination reports indicate he had been fully alert and oriented at all times of record, and he had been both employed and living independently during the pendency of this appeal.  His GAF scores have been in the moderate range, with the exception of a GAF score of 47, indicative of serious symptomatology, which was given in 2004.  Subsequent GAF scores, however, have been in the 51-60 range.  Thus, the Board concludes a disability rating in excess of 50 percent is not warranted.  Finally, as the Veteran has not exhibited a level of impairment in excess of that level currently displayed, a staged rating is not warranted at the present time.  See Hart, 21 Vet. App. at 505.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes the Veteran has been employed, and has not required hospitalization for his service-connected disability during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability alone is the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the preponderance of the evidence is against the award of a disability rating in excess of 50 percent for the Veteran's PTSD.  As a preponderance of the evidence is against the award of an increased rating, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.  


REMAND

In a July 2010 Board decision, service connection was granted for avascular necrosis of the bilateral hips.  The RO subsequently issued an August 2010 rating decision implementing this award, and granting the Veteran separate 10 percent initial ratings for each hip.  The Veteran responded with a November 2010 written statement in which he explicitly disagreed with these initial ratings.  The Board finds this statement to constitute a timely notice of disagreement regarding the assigned initial ratings.  The RO has yet to issue the Veteran a statement of the case regarding these issues.  Under these circumstances, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran and his representative a statement of the case on the issues of entitlement to increased initial ratings for avascular necrosis of the bilateral hips.  The Veteran and his representative should be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal of these issues.  If and only if an appeal of these issues is perfected, then those issues must be returned to the Board for further appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


